Citation Nr: 0011805	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to restoration of a 50 percent evaluation for 
schizophrenia.

2.	Entitlement to an increased evaluation for schizophrenia 
from November 1, 1999, currently rated at 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee. 

The Board notes that the veteran initially raised on appeal 
the issue of entitlement to an increased evaluation for 
schizophrenia.  During the course of the appeal, the RO in 
July 1998 granted an increased evaluation to 50 percent and 
then, after considering new evidence, reduced the rating to 
10 percent in August 1999.  Hence, this is the basis for the 
style of the issues on the cover page.


REMAND

As a preliminary matter, the Board finds that the claims are 
plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (1991); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  After reviewing the claims file, 
however, the Board finds that additional development is in 
order.  

In this respect, the appellant testified in 2000 that he lost 
his job with the Memphis Public Transit Authority (MATA) in 
1996 or 1997 when he failed a Department of Transportation 
bus driver's physical due to his service connected 
schizophrenia.  Unfortunately, those records have yet to be 
requested for incorporation into the claims folder.  
Accordingly, further development is in order. 
 
Additionally, in light of the conflicting scores given as a 
Global Assessment of Functioning since the claim for increase 
was received, and in light of the examiner's inability to 
assign a score in April 1999, the Board finds that further 
development and reconciliation is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact MATA, located 
at 1370 Levee Road, Memphis, Tennessee 
38108, and request all psychiatric 
examination and treatment reports 
pertaining to the veteran's employment 
from April 1990 to April 1998.

2.  The RO should then schedule the 
appellant for an examination by a VA 
psychiatrist to determine the nature and 
extent of his schizophrenia.  All 
necessary evaluations, tests, and 
studies, including the assignment of a 
Global Assessment of Functioning (GAF) 
score, should be performed.  In assigning 
the GAF score the examiner should review 
the claims folder and attempt to 
reconcile the different GAF scores 
assigned since 1997.  The examiner should 
further offer an opinion whether the 
veteran's schizophrenia precludes 
employment.  All opinions and supporting 
rationales must be in writing.  Since it 
is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
The examination report should be typed.

3.	For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

4.	Following completion of the foregoing, 
the RO should review the claims file to 
ensure that all of the foregoing 
development has been completed in full, 
to include a review of the examination.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.

Upon completion of the above development, the RO should 
readjudicate the issues on appeal.  If any determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 7105(d) (West 1991) and be 
given an opportunity to respond. 

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


